          Case 1:20-cv-09559-LTS Document 2 Filed 11/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 TECO GUATEMALA HOLDINGS, LLC                         )
                                                      )
              Petitioner,                             )
 v.                                                   )    Civ. No.                 .
                                                      )
 REPUBLIC OF GUATEMALA.                               )
                                                      )
            Respondent.                               )
 _______________________________________              )


            EMERGENCY MOTION TO VACATE RESTRAINING NOTICE

       Respondent, the Republic of Guatemala (“Guatemala” or the “Republic”), by and through

its undersigned counsel, hereby files this Emergency Motion to Vacate the Restraining Notice to

the Garnishee (“Restraining Notice”), issued on the Bank of New York Mellon Corporate Trust

Administration (“BNYM”) on November 2, 2020. A memorandum of law and a supporting

declaration with exhibits accompany this Emergency Motion. By filing the Motion, Guatemala

reserves all rights and does not waive any defenses or its sovereign immunity.


                                                    Respectfully submitted,

                                                    /s/ Mauricio Gomm Santos
                                                    GST LLP
                                                    Mauricio Gomm Santos
                                                    Quinn Smith (pro hac vice pending)
                                                    Katherine Sanoja (pro hac vice pending)
                                                    1111 Brickell Avenue, Suite 2715
                                                    Miami, Florida 33131
                                                    Tel. (305) 856-7723

                                                    Gary J. Shaw (pro hac vice pending)
                                                    Bethel Kassa (pro hac vice pending)
                                                    2600 Virginia Ave. NW, Suite 205
                                                    Washington DC 20037
                                                    Tel. (202) 658-6199

                                                1
          Case 1:20-cv-09559-LTS Document 2 Filed 11/13/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing
document is being served this date on all counsel of record or pro se parties on the Service List
below in the manner specified, either via transmission of Notices of Electronic Filing generated
by the CM/ECF system or in some other authorized manner for those counsel or parties who are
not authorized to receive electronically Notices of Electronic Filing.


                                                                     By: s/ Mauricio Gomm Santos




                                                 2
